Exhibit 10.6

 

 

MEDIA GENERAL, INC.

June 5, 2013

 

 

Berkshire Hathaway Inc.

3555 Farnam Street

Omaha, Nebraska 68131

Attn: Marc D. Hamburg

 

World Media Enterprises Inc.

c/o Omaha World-Herald Company

1314 Douglas Street, Suite 1500

Omaha, Nebraska 68102

Attn: Doug Hiemstra

          Scott Searl     

 

Gentlemen:




Reference is hereby made to (i) that certain Agreement and Plan of Merger, dated
as of the date hereof (as it may be amended from time to time, the “Merger
Agreement”), by and among Media General, Inc., a Virginia corporation
(“General”), General Merger Sub 1, Inc., a Virginia corporation (“Merger Sub
1”), General Merger Sub 2, Inc., a Delaware corporation (“Merger Sub 2”),
General Merger Sub 3, LLC., a Delaware limited liability company, and New Young
Broadcasting Holding Co., Inc., a Delaware corporation (“Phoenix”), (ii) that
certain Shareholders Agreement, dated as of May 24, 2012, by and among General,
Berkshire Hathaway Inc. (“Berkshire”), the D. Tennant Bryan Media Trust and J.
Stewart Bryan III (the “Shareholders Agreement”), (iii) that certain
Noncompetition and Nonsolicitation Agreement, dated as of June 25, 2012 (the
“WME Agreement”), by and among General, Media General Operations, Inc., a
Delaware corporation, and World Media Enterprises Inc., a Delaware corporation,
and (iv) that certain Registration Rights Agreement, dated as of May 24, 2012,
by and between General and Berkshire (the “Registration Rights Agreement”).




WHEREAS, pursuant to the terms of the Merger Agreement, Merger Sub 1 will merge
with and into General (such merger, the “Reclassification Merger”, and the
effective time of such merger, the “Reclassification Effective Time”), and,
immediately thereafter, Phoenix will merge with and into Merger Sub 2 (the
effective time of such merger, the “Combination Effective Time”), with the
surviving corporation thereby becoming a wholly owned subsidiary of General.




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:




 

1.

Termination of Agreements.




 

a.

The Shareholders Agreement is hereby terminated effective as of the Combination
Effective Time.

 

 
 

--------------------------------------------------------------------------------

 

 


 

b.

The Registration Rights Agreement is hereby terminated effective as of the
Combination Effective Time.




 

2.

Amendment to WME Agreement. The WME Agreement is hereby amended as follows
effective as of the Combination Effective Time:




 

a.

Section 1 is hereby amended by re-lettering the existing paragraphs of Section 1
to be (b) through (k) and adding the following as a new paragraph (a):




“(a) “Affiliate’ means, with respect to a Person, any Person directly or
indirectly controlling, controlled by or under common control with such
first-specified Person. For purposes of this definition, the term “control’
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities or interests, by contract or otherwise; provided,
that, for purposes of this Agreement, no Person shall be deemed to “control’ or
be an Affiliate of Media General by reason of such Person’s ownership, directly
or indirectly, of shares of any class of equity securities of Media General (or
any parent company of Media General) that is registered under Section 12(b) of
the Securities Exchange Act of 1934, as amended (or of securities convertible,
exchangeable or exercisable for or into any such shares), such Person’s
exercising his, her or its voting and/or other rights as a holder of such
securities or the fact that such Person or such Person’s Affiliate is serving as
a member of, or has designated or recommended Persons who may be serving as
members of, the Board of Directors of Media General (or any parent company of
Media General).”




 

b.

Section 2(b) of the WME Agreement is hereby amended to add the following new
sentence as the last sentence thereof:




“Notwithstanding the foregoing, neither (x) the acquisition by Media General and
its Affiliates (directly or indirectly) of the outstanding capital stock of
Young Broadcasting of Richmond, Inc. (“Young Richmond”) and the broadcast
television operations of Young Richmond through WRIC-TV in Richmond, Virginia,
nor (y) the operation by Media General and its Affiliates of the Internet
Business relating to such broadcast television operations substantially in the
manner conducted as of June 5, 2013, shall constitute a breach of this Section
2(b).”




 

c.

Section 3 of the WME Agreement is hereby amended by adding the following as the
last sentence of such section:




“Notwithstanding anything to the contrary herein, Media General shall not have
any liability under this Section 3 in respect of any employees or consultants of
Phoenix and its subsidiaries as of June 5, 2013 who were hired or retained prior
to June 5, 2013.”

 

 
 

--------------------------------------------------------------------------------

 

 


 

3.

Merger Agreement. Berkshire acknowledges and agrees that, pursuant to the Merger
Agreement, at the Reclassification Effective Time, each of the outstanding
shares of Class A Common Stock, par value $5.00 per share, of General (“General
Class A Stock”), and each of the outstanding shares of Class B Common Stock, par
value $5.00 per share, of General, will be converted into one (1) fully paid,
validly issued and nonassessable share of Voting Common Stock of General (the
“General Voting Common Stock”), except that the shares of General Class A Stock
outstanding immediately prior to the Reclassification Effective Time and held by
Berkshire or any of its affiliates (the “BH Persons”) as of such time shall be
converted on a one-for-one basis into fully paid, validly issued and
nonassessable shares of Non-Voting Common Stock of General (the “General
Non-Voting Common Stock”), to the extent (but only to such extent) necessary to
ensure that, immediately following the Combination Effective Time, the BH
Persons will hold no more than four and ninety-nine hundredths percent (4.99%)
of the then outstanding shares of General Voting Common Stock. General agrees
that the shares of General Voting Common Stock and the General Non-Voting Common
Stock into which the shares of General Class A Stock of the BH Persons will be
converted pursuant to the Reclassification Merger (and shares of General Voting
Common Stock issuable upon conversion of such shares of General Non-Voting
Common Stock) shall be registered under the Securities Act of 1933, as amended,
in connection with the Reclassification Merger and such shares shall not be
subject to any restrictions on transfer, including any restrictive legends,
other than restrictions on transfer contained in the articles of incorporation
of General.




 

4.

Termination. In the event that the Merger Agreement is terminated in accordance
with its terms, this letter agreement shall be null and void and have no further
force and effect.




 

5.

Representations and Warranties. Each party hereto represents and warrants (i)
that the execution, delivery, and performance of this letter agreement by such
party have been duly authorized by such party, and this letter agreement
constitutes a valid and legally binding agreement of such party enforceable
against each party in accordance with its terms (except as may be limited by
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
rights of creditors generally and the availability of equitable remedies), and
(ii) that the execution, delivery and performance of this letter agreement by
such party does not conflict with or violate any law applicable to such party
and that such party is not subject to any contract that would impair or delay
such party’s ability to perform its obligations hereunder.




 

6.

Governing Law. This letter agreement shall be governed and construed in
accordance with the internal laws of the Commonwealth of Virginia applicable to
contracts made and wholly performed within such state, without regard to any
applicable conflicts of law principles that would result in the application of
the laws of any other jurisdiction.




 

7.

Severability. Any term or provision of this letter agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this letter agreement or
affecting the validity or enforceability of any of the terms or provisions of
this letter agreement in any other jurisdiction. Upon determination that any
term or other provision of this letter agreement is invalid or incapable of
being enforced, the parties shall negotiate in good faith to modify this letter
agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the extent possible.

 

 
 

--------------------------------------------------------------------------------

 

 


 

8.

Entire Agreement. This letter agreement constitutes the entire agreement among
the parties with respect to the subject matter of this letter agreement, and
supersedes all prior agreements and understandings, both written and oral, among
the parties hereto, with respect to the subject matter of this letter agreement.




 

9.

Amendment; Waivers. This letter agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto. The waiver
by any party of a breach of any provision hereunder shall not operate or be
construed as a waiver of any prior or subsequent breach of the same or any other
provision hereunder.




 

10.

Counterparts. This letter agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that each party need not
sign the same counterpart.




[Remainder of page intentionally left blank]




 

 

 

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 




Sincerely,




Media General, Inc.

 

By: /s/ James F. Woodward                             

Name: James F. Woodward

Title: Vice President and Chief Financial Officer

 

Media General Operations, Inc.

 

 

 

By: /s/ James F. Woodward                             

Name: James F. Woodward

Title: Treasurer

 

 

 

 

 

 

[Signature Page 1 of 3 to Side Letter]

 

 
 

--------------------------------------------------------------------------------

 

 

Accepted and agreed:

 

Berkshire Hathaway Inc.

 

 

By: /s/ Marc D. Hamburg                         

Name: Marc D. Hamburg

Title: Senior Vice President and

          Chief Financial Officer

 

World Media Enterprises Inc.

 

 

By: /s/ Terry Kroeger                                

Name: Terry Kroeger

Title: Chairman

 

 

 

 

 

 

[Signature Page 2 of 3 to Side Letter]

 

 
 

--------------------------------------------------------------------------------

 

 

 

Accepted and agreed:

 

Solely for purposes of Section 1 a. hereto,

 

D. Tennant Bryan Media Trust

 

 

By: /s/ J. Stewart Bryan III                             

Name: J. Stewart Bryan III

Title: Trustee

 

J. Stewart Bryan III, in his individual capacity

 

By: /s/ J. Stewart Bryan III                             

Name: J. Stewart Bryan III

 




 

 

 

[Signature Page 3 of 3 to Side Letter]